Citation Nr: 1224599	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for kidney disorder.

2.  Entitlement to service connection for histoplasmosis. 



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1952 to August 1956.  He served in the Navy Reserve from January 1964 to October 1979.  The DD 214 from the last period of Reserve service shows that the Veteran had an additional 11 years of active duty, and the claims file supports at least one additional period of active duty; the Veteran has indicated additional periods of active duty.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Montgomery, Alabama RO.  

In April 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In June 2011, the matters were before the Board and remanded for additional development; the June 2011 remand explained the procedural history of these claims and why no other matters are currently in appellate status before the Board, and this explanation need not be repeated. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for development.  
In the previous [June 2011] remand, the Board specifically noted that, based on the Veteran's statements and testimony, it was unclear if he had actual knowledge of what criteria must be met to substantiate a claim of service connection based on his Reserve service with periods of ACDUTRA (active duty for training) and/or INACDUTRA (inactive duty for training), as opposed to regular active duty service.  Upon remand, the RO/AMC was instructed to send the Veteran an adequate notice letter informing him of these specific criteria, as well as an explanation of how it differs from what is necessary to substantiate a service connection claim based on regular active duty service.  The RO/AMC issued a September 2011 letter to the Veteran explaining the criteria necessary for claims based on ACDUTRA and INACDUTRA.  However, the letter did not include any explanation whatsoever as to how these criteria differ from those for a service connection claim based on regular active duty service.  The RO/AMC included with the September 2011 letter a copy of 38 C.F.R. § 3.6, which defines the various kinds of duty periods.  Simply sending the applicable regulation to the Veteran is not sufficient to explain such a complex point of law to a Veteran who does not appear to have actual knowledge of the differences between his claims and a service connection claim based on regular active duty service.  The RO was specifically instructed to explain how the criteria differ.  Based on a letter received from the Veteran later in September 2011, it appears that he still does not have actual knowledge of a) how active duty differs from ACDUTRA, and b) how the criteria differ for claims based on his Reserve service with periods of ACDUTRA/INACDUTRA vs. claims based on regular active duty service.  The Board therefore finds that the RO/AMC's September 2011 letter failed to fulfill the remand instructions and is inadequate.

Additionally, the June 2011 remand noted that, based on a review of the claims file, the RO had not attempted to verify any periods of ACDUTRA or INACDUTRA.  Upon remand, the RO was instructed to obtain verification of the Veteran's periods of ACDUTRA and INACDUTRA with the Navy Reserve, after obtaining his service personnel records from the National Personnel Records Center.  A June 2012 supplemental statement of the case (SSOC) readjudicated the claims as service connection claims based on the criteria for regular active duty service, rather than addressing the criteria necessary for claims based on ACDUTRA and/or INACDUTRA service.  The June 2012 SSOC also does not appear to have included a review of the newly received records from the National Personnel Records Center, as there is no discussion of any of the Veteran's periods of Reserve service upon which the service connection claims are based.  On remand, readjudication based on the correct criteria (for service connection claims based on ACDUTRA and/or INACDUTRA service) must be done, with sufficient discussion of the Veteran's various periods of active duty, ACDUTRA, and INACDUTRA service.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO/AMC has readjudicated the matters on the merits, suggesting that development pursuant to the Board's June 2011 remand has been acceptable and complete.  However, the Board posed very specific instructions to the RO/AMC on remand, requiring not only notice but explanation of the criteria necessary to substantiate the matters on appeal.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran an adequate notice letter that specifically includes the criteria necessary to substantiate a claim of service connection based on Reserve service with periods of ACDUTRA and/or INACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on regular active duty service.

2.  Following completion of any additional development deemed appropriate, readjudicate the claims based on the correct criteria and based on all of the Veteran's applicable periods of service.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



